Fourth Court of Appeals
                               San Antonio, Texas
                                      July 19, 2017

                                   No. 04-17-00148-CR

                                Benjamin POEHLMANN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR10018
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER
      Appellant's Second Motion for Extension of Time to File Brief is hereby GRANTED.
The Appellant's Brief is due August 16, 2017.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk